DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 9, 2022 has been entered.  Claims 1-16 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 4, 8, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (U.S. Pat. No. 8,581,981, hereinafter “Alley”) in view of Tighe, Jr. et al. (U.S. Pat. No. 3,848,952, hereinafter “Tighe”).
Specifically, regarding Claim 1, Alley discloses a motor vehicle control device (Abstract, FIG. 1, col. 7, ll. 50-56), comprising: an outer housing part (OHP; FIG. 1A, reproduced and annotated below), and a control unit (14) including a control surface (CS) and a printed circuit board (PCB, 22, 23; col. 7, ll. 58-59) but does not disclose the claimed carrier and orientation.

    PNG
    media_image1.png
    769
    979
    media_image1.png
    Greyscale

However, Tighe discloses (i) a floatingly mounted PCB (18) that is carried by a circuit board carrier (20; col. 5, ll. 45-54) that is at least partly accommodated and floatingly mounted in the outer housing part (10, 12), via separate spring elements (26, 28), and wherein the spring elements (26, 28), via a respective first end, are firmly coupled to the outer housing part (via 30, 32; FIG. 2), as recited in Claim 1, (ii) that the circuit board carrier (20) is floatingly mounted on the outer housing part (10; FIGS. 1-2), as recited in Claim 8, (iii) that the outer housing part (10, 12) includes a connector opening for a connection plug (e.g., via one of terminals 34 and/or 36; col. 3, ll. 7-10), as recited in Claim 9.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier and spring elements of Tighe with the device of Alley such that the carrier ensures that an orientation of the control surface of the control unit in its initial state (e.g., a non-depressed key state) is parallel to an orientation of the control surface of the control unit in its actuated state (e.g., a depressed key state) to ensure accurate signal transmission and feedback upon depression of a key and prevent damage to internal circuitry upon movement (e.g., an accidental drop, etc.).
Regarding Claim 4, Alley discloses that a haptic actuator unit is provided, which comprises a haptic actuator (e.g., anyone of the keys of the keyboard of 14; FIG. 1A).


Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alley and Tighe in view of Bleckmann et al. (U.S. Pat. Pub. No. 2016/0035504, hereinafter "Bleckmann").
The combination of Alley and Tighe discloses substantially all of the limitations of the present invention but does not disclose the claimed touch sensors.  
However, Bleckmann discloses (i) a printed circuit board (14) that includes touch sensors (¶ [0012]), as recited in Claim 2, (ii) that the control unit is formed as a trim (e.g., which comprises several switching symbols which at least include translucent portions (FIG. 6, ¶ [0037]), as recited in Claim 12, and (iv) that the motor vehicle control device (10) is a light strip (FIG. 2), as recited in Claim 14.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bleckmann with those of Alley and Tighe to provide optical feedback to a device user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alley, Tighe, and Bleckmann in view of Hristov et al. (U.S. Pat. No. 8,786,554, hereinafter “Hristov”).
The combination of Alley, Tighe, and Bleckmann discloses substantially all of the limitations of the present invention but does not disclose the claimed sensors.  However, Hristov discloses that the touch sensors (15) are formed to recognize an approach of a control object (e.g., a user's finger or stylus) to the control surface (number 7; col. 7, II. 12-15 and FIG. 7).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hristov with the device of Alley, Tighe, and Bleckmann to utilize predefined key combinations and corresponding deemed selected keys which are appropriate for a personal style of using the keyboard (i.e., from what direction a device user approaches a key and what the user uses as a pointing object; see, e.g., col. 16, II. 57-63) and increase a typing speed.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alley and Tighe in view of Jung et al. (U.S. Pat. No. 7,589,292, hereinafter “Jung”).
The combination of Alley and Tighe discloses substantially all of the limitations of the present invention but does not disclose the claimed actuator and element.  
However, Jung discloses (i) a haptic actuator (305, which provides tactile feedback; FIG. 2) that supports [on] an abutment surface (e.g., a top of actuator 270) provided on an outer housing part (inherent in the disclosed illuminated keypad; col. 1, ll. 19-22, col. 2, ll. 14-16), as recited in Claim 5, (ii) the control unit (295, 305) and the haptic actuator unit are mechanically coupled with each other such that the control unit is movable via the haptic actuator (i.e., upon depression; FIG. 2), as recited in Claim 6, (iii) that the haptic actuator is electrically connected with the printed circuit board (290) without any cable (FIG. 2), as recited in Claim 7, and (v) that the control unit includes at least one light guiding element (320; FIG. 2), as recited in Claim 13. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with those of Alley and Tighe to minimize a size of a control unit providing tactile feedback while also providing optical feedback to a device user.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alley and Tinghe in view of Lostoski.  
The combination of Alley and Tighe discloses substantially all of the limitations of the present invention but does not disclose the claimed carrier.  
However, Lostoski discloses (i) that the circuit board carrier (106) comprises a connector chamber (an area between opposite ones of 106, and between 102 and 110; FIG. 1) which in an assembled condition of the motor vehicle control device is aligned with the connector opening (e.g., a networking port; col. 3, ll. 13-15), as recited in Claim 10, (vi) that contact pins (e.g., 202, 203, 204; FIG. 1) of the printed circuit board extend into the connector chamber (FIG. 1, col. 3., ll. 18-21), as recited in Claim 11.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the chamber and pins of Lostoski with the device of Alley and Tinghe to ensure a stable connection with external circuitry.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Komatsu (U.S. Pat. No. 8,013,233) discloses the use of an electromagnetic actuator but does not disclose a haptic actuator in the form of an electromagnetic drive that supports on an abutment surface provided on an outer housing part, as recited in Claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833